DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the curve (a) in the lateral view (3B)”, “the curvature (b) in the superior view (3E)”, and “the curvature (3C) in the superior view (3E)” described in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the curvature (c) in the right lateral view (3C)”, and “the curvature (d) in the right lateral view (3C)”described in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary.

Claim Objections
Claim 2 is objected to because they include reference characters “a, b, c and d” which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 3 is objected to because they include reference character “3A” which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same 
Claim 3 line 3 is objected to because of the following informalities “the curve (a)”. Applicant is recommended to change it to “the curvature (a)”. Appropriate correction is required.
Claim 4 line 3 is objected to because of the following informalities “the curve (a)”. Applicant is recommended to change it to “the curvature (a)”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “missing of the mathematical power symbol in the equation y = -0.0016x2 + 0.0959x - 0.3015 and        y = 0.0003x2 - 0.003x + 0.0039.  Applicant is recommended to change it to y = -0.0016 x2 + 0.0959x - 0.3015 and y = 0.0003 x2 - 0.003x + 0.0039, or make the appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 2, Line 2, the term “the concave section” renders the claim indefinite because it is unclear if the claim refers to the ending section with a concave configuration or a different concave section. For examination purposes, the claim is interpreted as requiring “the ending section has four sections of borders”. Applicant is recommended to clarify to overcome this issue.
Regarding claim 2, The term “one of which” renders the claim indefinite because it is unclear if this term refers to the ending section or a surface on the spoon. Also, the term “a little” in line 3 is a relative term and renders the claim indefinite. It is unclear how much is “a little”?  For examination purposes, the claim is interpreted as requiring: “wherein the ending section has four sections of borders, the four section of borders comprising: first, second, third and fourth curve sections, where the fourth curved section (d) is outward convex extends from the ending of the neck until after half of the middle in the concave section of the spoon, the third curved section (c) continuing with a concave outward border until the beginning of the curve of the end vertex, the second curved section (b) which may be defined as a half-ellipse, and the first curved section (a) is a convex outward section of a curve from the point where the vertex ends until the spoon's neck”.  Applicant is recommended to clarify to overcome these issues.
Regarding claim 4,The term “the curve (a)”, “the curvature (b)”, and “the curvature (c)” makes the claim indefinite because it is unclear how the same curvatures have different equations based on different view. For examination purposes, the claim is the first curved section (a) has curvature in the lateral view, the second curved section (b) has curvature in the superior view, and the third curved section (c) has curvatures in the superior view”. Applicant is recommended to clarify to overcome this issue.
Regarding claim 5, the terms “geometrical spot” and “geometrical place” renders the claim indefinite because it is unclear if the terms refers to a specific geometric spot, geometric place, or simply “the equation”. In addition, it is unclear how the same curvatures have different equations based on different view. For examination purposes, the claim is interpreted as requiring: “wherein the third curved section (c) in the right lateral view (3C) is represented by a curvature that follows quadratic equation and the fourth curved section (d) in the right lateral view (3C) is represented by a curvature that follows a quadratic equation". Applicant is recommended to clarify to overcome this issue.
Regarding claim 6, line 2, the term “wherein which is” renders the claim indefinite because it is unclear if the claim is refers to the spoon handle or the ending section of the spoon or a surface on the spoon. For examination purposes, the claim iswherein the surface of the spoon which is”. Applicant must amend the claim to include a subject before “which is” to overcome this issue.
Regarding claim 7, line 2, the term “wherein which is” renders the claim indefinite because it is unclear if the claim is referring to the spoon handle or the ending section of the spoon or a surface on the spoon. For examination purposes, the claim is interpreted as requiring “wherein the surface of the spoon which is”. Applicant must amend the claim to include a subject before “which is” to overcome this issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Cornfield (20050166406 A1).
Regarding claim 1, A curler spoon which comprises three longitudinal sections (Fig. 1 below), an ending section with a concave configuration (Fig. 1 below), an intermediate section called neck (Fig. 1 below), which thins down in every way, and the ending called handle with a central bulge which vanishes in every direction towards an ending and to the neck (Fig. 1 below).  

    PNG
    media_image1.png
    319
    365
    media_image1.png
    Greyscale


Regarding claim 2, Cornfield discloses the claimed invention of claim 1. Cornfield further discloses the ending section has four sections of borders, the four section of borders comprising: first, second, third and fourth curve sections, where the fourth curved section (d) is outward convex extends from the ending of the neck until after half of the middle in the concave section of the spoon (Fig. 4 below), the third curved section (c) continuing with a concave outward border until the beginning of the curve of the end vertex, the second curved section (b) which may be defined as a half-ellipse (Fig. 4 below), and the first curved section (a) is a convex outward section of a curve from the point where the vertex ends until the spoon's neck (Fig. 4 below).  

    PNG
    media_image2.png
    504
    743
    media_image2.png
    Greyscale

Regarding claim 6, Cornfield discloses the claimed invention of claim 1. Cornfield further discloses the surface of the spoon which is decorated with one or more of impressions (Fig. 2. See handle of the spoon)
Regarding claim 7, Cornfield discloses the claimed invention of claim 1. Cornfield further discloses the surface of the spoon which is decorated with cuts (Fig. 2 # 117)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cornfield (20050166406 A1).
Regarding claim 3, Cornfield discloses the claimed invention of claim 2. Cornfield does not specifically disclose wherein the curvatures in the frontal view (3A) have the following characteristics, the curvature (a) is represented by the equation "y = -0.0138x2 + 0.6816x + 0.5175", the curvature (b) is represented by the equation "y = -0.1058x2 + 1.3825x - 0.2775", the curvature (c) by the equation "y = 0.0168x2 + 0.2793x + 0.0263" and curvature (d) has the functionality "y = -0.0178x2 + 0.7006x + 0.0848".  However, Cornfield discloses curvatures in frontal view with curvatures of second degree equations as shown in Figures 1-4, and 10a- 10d. 
	In addition, it would have been a routine optimization in the frontal view (3A) of the curvature (a), the curvature (b), the curvature (c), and the curvature (d) because See MPEP: 2144.05. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
Regarding claim 4, Cornfield discloses the claimed invention of claim 2. Cornfield further discloses the first curved section (a) has curvature in the lateral view, the second curved section (b) has curvature in the superior view, and the third curved section (c) has curvatures in the superior view (See Figures 1- 4, and 10a- 10d).
	In addition, it would have been a routine optimization of the first curved section  (a) with curvature in the lateral view, the second curved section (b) with curvature in the superior view, and the third curved section (c) with curvature in the superior view because different users have different eye shapes based on gender, ethnicity, age, and even users weight. Those factors can determine the appropriate curvature optimization that best fit the user’s eyes, and provide rounded edges to create perfect winged liner, and hold spoon underneath the user eye when applying mascara on the lower lashes to avoid marks under the user eye.  See MPEP: 2144.05. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
Regarding claim 5, Cornfield discloses the claimed invention of claim 2. Cornfield further discloses the third curved section (c) in the right lateral view (3C) is represented by a curvature that follows quadratic equation, and the fourth curved section (d) in the See Figures 1-4, and 10a- 10d).  
	In addition, it would have been a routine optimization of the third curved section (c) in the right lateral view, the fourth curved section (d) in the right lateral view because different users have different eye shapes based on gender, ethnicity, age, and even users weight. Those factors can determine the appropriate curvature optimization that best fit the user’s eyes, and provide rounded edges to create perfect winged liner, and hold spoon underneath the user eye when applying mascara on the lower lashes to avoid marks under the user eye. See MPEP: 2144.05. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
 
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772